MEMORANDUM **
Fe Embang Flores, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of the immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition for review.
*879Because the BIA adopted the Id’s reasoning, we review for substantial evidence the Id’s decision. Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir.1996). We must uphold the Id’s decision unless the evidence compels a reasonable factfinder to reach a contrary result. Id.
The record does not compel the conclusion that Flores has an individualized, well-founded fear of future persecution. See Mendez-Efrain v. INS, 813 F.2d 279, 282 (9th Cir.1987). Accordingly, Flores failed to establish eligibility for asylum and failed to satisfy the more stringent standard for withholding of deportation. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
We are unpersuaded by Flores’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.